DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4, recites “one end thereof” and line 7, recites “the other end of the assist spring.” The antecedent basis for “the other end” is clear when read in light of the specification and from the context of the claim. However, the phrasing could benefit from revision. The Examiner recommends amending the claim to refer the respective ends by name, such as, “an assist spring having a first end and a second end;” and then the objected phrasings would become, respectively, “with the first end secured to …” and “having the second end …” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrasing, “… and engages with the case in an arbitrarily adjusted state,” which is generally unclear. It is not clear what makes a state “arbitrarily adjusted,” as opposed to, for instance, an “adjusted state.” Further, the scope of “arbitrarily adjusted” states is not discernable, e.g. if there are specific set of states which are the only “arbitrarily adjusted states,” or if “arbitrarily adjusted states” includes all possible states. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (US 2018/0079084).
Regarding claim 1, Woo discloses a drive assisting device comprising: a case (240) from which an output shaft (shaft of gears 250, 290) that is driven by an actuator (210) protrudes; a connecting member (spur gear 290) connecting the output shaft to that which is to be driven; an assist spring (270), disposed around the output shaft (the claimed arrangement is clearly shown in fig. 2), with one end thereof secured to (the scope of the phrasing “secured to” is generally considered to include both “directly” and “indirectly”) the connecting member (deflection of spring 270 is transferred to second gear 290, para. 58; see also para. 81-84); and an adjusting member (the scope of the phrase “adjusting member” is considered sufficiently broad to include 220) that is assembled together with the case (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps, at least insomuch as the disclosure has been mapped to the claimed product1, elsewhere above) while adjusting the biasing force of the assist spring (spring 270 is torsionally deflected by rotational driving force from worm wheel gear 250 of first gear part 220, para. 58), having the other end of the assist spring secured thereto (fig. 2; paras. 58, 81-84).  
Regarding claim 2, Woo discloses the drive assisting device as set forth in claim 1, wherein: the assist spring is a torsion coil spring (270) that is disposed so as to be coiled around the output shaft (the claimed arrangement is clearly shown in fig. 2); and the adjusting member (220) adjusts a biasing force of the assist spring through rotation around the output shaft (para. 58, as explained elsewhere above), and engages with the case in an arbitrarily adjusted state.  
Regarding claim 3, Woo discloses the drive assisting device as set forth in claim 1, wherein the output shaft is driven through a gear train (220) that is provided within the case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheuring et al. (US 2015/0376929) shows an embodiment of an actuator with spring 68 in figs. 2-3 that is used to provide mechanical counterbalance to the weight of a lift gate 21 (para. 63). Scheuring shows, in figs. 14-15, a further embodiment of a perpendicular driving arrangement. 
Stepniak et al. (US 7,980,976) shows a tensioner with a coil spring 32 with ends 36, 44 within the housing, as shown. 
KR20120082219 shows a wire-driven robot with a coiled return spring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added]